DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species II, FIGs. 7-8, and claims 1-6, 12, and 14-16 in the reply filed on 08/02/2021 is acknowledged. The traversal is on the ground(s) that the Species are not mutually exclusive and the search and/or examination of all the species would not give the examiner more burden than search and or examination of any of the pending species because the examiner is likely to search the same classification with substantially keywords/queries. This is not found persuasive because the restriction clearly stated the different species have different structure, such as electrode structure. The search for the different species requires different field of search, which is a serious burden on the examiner. Furthermore, the arguments are irrelevant because if the applicant believes that the species are not patentably distinct, the applicant has to admit on the record that the species are obvious variant over each other, which will allow the examiner to use a 103 rejection to render obvious the claims that belong to the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/06/2019 and 09/05/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “recesses formed on edge portions between a lower ledge surface of the body and side surfaces of the body, extending to the lead-out portions along side surfaces of the body, and exposing the lead-out portions to internal walls and lower ledge surfaces of the recesses” as claimed in claim 14, and the “one surfaces of the first and second lead-out portions exposed to the recesses have surface roughness higher than surface roughness of surfaces of the first and second lead-out portions other than the one surfaces of the first and second lead-out portions” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
6.	Claim 16 is objected to because of the following informalities:  
Regarding claim 16, it appears “or lower” should be --or lower.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6, 12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “recesses…extending up to the bottom surface of the body” in lines 5-8. Specifically, it’s not clear if recesses exist at the bottom surface of the body. It’s not also clear if “internal walls and lower ledge surfaces” in lines 11-12 and “internal walls” in line 26 refer to “the internal walls and the lower ledge surface” as recited in lines 8-9. Similar clarification is required for claim 14.
Claim 1 recites the limitation "the internal walls and the lower ledge surfaces" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, Applicant should clarify what’s intended by “recesses 211B and  formed on edge portions between a lower ledge surface of the body and side surfaces of the body, extending to the lead-out portions along side surfaces of the body, and exposing the lead-out portions to internal walls and lower ledge surfaces of the recesses” in lines 5-9. For examination purpose, the limitation in question is interpreted as the recesses formed at surfaces 101 and 102 as shown in elected Species II, FIGs. 7-8.
Regarding claim 16, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. PG. Pub. No. 2016/0225521 A1) in view of Takatsuji (U.S. PG. Pub. No. 2018/0166211 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Yamada et al., hereinafter referred to as “Yamada,” teaches a coil component 10B (FIGs. 7-9), comprising: 
a body 20B having a bottom surface (mounting surface) and a top surface (upper surface) opposing each other in one direction, and a plurality of walls (side surfaces) each connecting the bottom surface to the top surface of the body;
recesses 211B and 212B respectively formed in both front and rear surfaces of the body opposing each other among the plurality of walls of the body and extending up to the bottom surface of the body, wherein the recesses include the internal walls (surfaces of recesses) and the lower ledge surfaces (horizontal surface at boundary of recesses, and the front and rear surfaces) 
a coil portion 30 (see FIG. 1 for illustration) buried in the body and including first and second lead-out portions 311 exposed to internal walls and lower ledge surfaces of the recesses; 
first and second external electrodes 40B respectively including connection portions 44B disposed in the recesses and extended portions 45B disposed on bottom surface of the body, respectively, and connected to the coil portion (paras. [0030] and [0059]-[0062]). Yamada does not expressly teach
a shielding layer including a cap portion disposed on the top surface of the body and side wall portions respectively disposed on the plurality of walls of the body; and 

Takatsuji teaches a coil component 1 (FIG. 1), comprising:
 a shielding layer 14 including a cap portion (horizontal portion) disposed on the top surface (upper surface) of the body 10 and side wall portions (vertical portions) respectively disposed on the plurality of walls (side surfaces) of the body; and 
an insulating layer 15 disposed between the body 10 and the shielding layer 14 (para. [0032]). The combination of the shielding layer and the insulating layer of Takatsuji to the coil component of Yamada would provide “an insulating layer disposed between the body and the shielding layer and extending onto the lower ledge surfaces and the internal walls of the recesses to cover the connection portions” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding and insulating layers as taught by Takatsuji to the coil component of Yamada to provide the required shielding and or insulation characteristics for the required operation mode.
With respect to claim 2, Yamada in view of Takatsuji teaches the coil component of claim 1, wherein the connection portions and the extended portions are formed along the lower ledge surfaces of the recesses, internal walls of the recesses, and the bottom surface of the body in integrated form (Yamada, paras. [0061] and [0063]). 
With respect to claim 3, Yamada in view of Takatsuji teaches the coil component of claim 1, wherein the recesses extend up to both side surfaces of the body which connect both front and rear surfaces of the body among the plurality of walls of the body (Yamada, paras. [0061] and [0063]). 
With respect to claim 4, Yamada in view of Takatsuji teaches the coil component of claim 3, wherein the first and second external electrodes respectively expose boundaries 
With respect to claim 12, Yamada in view of Takatsuji teaches the coil component of claim 1, wherein the shielding layer includes at least one of a conductive material or a magnetic material (Takatsuji, para. [0042]). 

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada  in view of Takatsuji, as applied to claim 1 above, and further in view of Fukuda et al. (U.S. PG. Pub. No. 2018/0096783 A1).
With respect to claim 6, Yamada in view of Takatsuji teaches the coil component of claim 1. Yamada in view of Takatsuji does not expressly teach
an internal insulating layer buried in the body to support the coil portion, 
wherein the first and second lead-out portions are disposed on one surface of the internal insulating layer opposing one surface of the body and are spaced apart from each other, and wherein the coil portion comprises: 
a first coil pattern disposed on one surface of the internal insulating layer to be in contact with the first lead-out portion and to be spaced apart from the second lead-out portion; 
a second coil pattern disposed on the other surface of the internal insulating layer opposing one surface of the internal insulating layer; and 
a via penetrating through the internal insulating layer to connect the first coil pattern to the second coil pattern. 
Fukuda et al., hereinafter referred to as “Fukuda,” teaches a coil component 1 (Figs. 1-2), further comprising:

wherein the first and second lead-out portions (end portions) are disposed on one surface of the internal insulating layer opposing one surface of the body and are spaced apart from each other, and wherein the coil portion comprises: 
a first coil pattern 31 disposed on one surface of the internal insulating layer to be in contact with the first lead-out portion and to be spaced apart from the second lead-out portion; 
a second coil pattern 32 disposed on the other surface of the internal insulating layer opposing one surface of the internal insulating layer; and 
a via 33 penetrating through the internal insulating layer to connect the first coil pattern to the second coil pattern (para. [0039]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating layer and the coil patterns thereon connected as taught by Fukuda to the coil component of Fukuda to provide the required inductance.
 
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Takatsuji and Fukuda.
With respect to claim 14, best understood in view of 35 USC 112(b) rejection, Yamada teaches a coil component (FIGs. 7-9), comprising: 
a body 20B including a magnetic metal powder (para. [0031]); 
a coil portion 30 (see FIG. for illustration) including lead-out portions 311 and buried in the body; 
recesses 211B and 212B formed on edge portions between a lower ledge surface of the body and side surfaces of the body, extending to the lead-out portions along side surfaces of the body, and exposing the lead-out portions to internal walls and lower ledge surfaces of the recesses;

wherein the external electrode is formed along internal walls of the recesses and lower ledge surfaces of the recesses to correspond to the recesses (paras. [0030] and [0059]-[0062]). Yamada does not expressly teach
a shielding layer disposed on a surface of the body other than a lower ledge surface of the body, internal walls of the recesses, and lower ledge surfaces of the recesses; and 
an insulating layer disposed between the body and the shielding layer, and 
wherein the insulating layer is formed to extend onto at least portions of the external electrodes. 
Takatsuji teaches a coil component 1 (FIG. 1), comprising:
a shielding layer 14 disposed on a surface of the body; and 
an insulating layer 15 disposed between the body and the shielding layer (para. [0032]). The combination of the shielding layer and the insulating layer of Takatsuji to the coil component of Yamada would provide “an insulating layer disposed between the body and the shielding layer and extending onto the lower ledge surfaces and the internal walls of the recesses to cover the connection portions” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding and insulating layers as taught by Takatsuji to the coil component of Yamada to provide the required shielding and or insulation characteristics for the required operation mode.
Fukuda et al., hereinafter referred to as “Fukuda,” teaches a coil component 1 (Figs. 1-2), comprising:
a shielding layer 41 disposed on a surface of the body 10 other than a lower ledge surface of the body (para. [0036]). The combination Takatsuji and Fukuda to Yamada would result in 

an insulating layer disposed between the body and the shielding layer, and 
wherein the insulating layer is formed to extend onto at least portions of the external electrodes” as claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shield layer as taught by Fukuda to the coil component of Yamada to reduce weight and or size while providing the required shielding characteristics.

Allowable Subject Matter
14.	Claims 5, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites, inter alia, one surfaces of the first and second lead-out portions exposed to the recesses have surface roughness higher than surface roughness of surfaces of the first and second lead-out portions other than the one surfaces of the first and second lead-out portions. 
Claim 15 recites, inter alia, a cover layer disposed on the shielding layer to cover the shielding layer and contacted with the insulating layer. 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837